UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-52836 DR. TATTOFF, INC. (Exact name of registrant as specified in its charter) Florida 20-0594204 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 8500 Wilshire Blvd, Suite 105 Beverly Hill, California 90211 (Address of principal executive office) (310) 659-5101 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The number of shares of the registrant’s common stock, $0.0001 par value, outstanding as of April 30, 2013 was 18,927,929. DR. TATTOFF, INC. Quarterly Report on Form 10-Q March 31, 2013 Table of Contents Part I. FINANCIAL INFORMATION Page ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 31 Part II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 32 ITEM 1A. RISK FACTORS 32 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4. MINE SAFETY DISCLOSURES 33 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 34 SIGNATURES Index to Exhibits PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS DR. TATTOFF, INC. CONSOLIDATED BALANCE SHEETS March 31, 2013 (Unaudited) December 31, 2012 (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Management fee due from related party Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other liabilities Warrant liability - Deferred revenue Accrued compensation Proceeds of pending offering of convertible notes - Notes payable, current portion Capital lease obligations, current portion (related party) Total current liabilities LONG-TERM LIABILITIES Capital lease obligations, net of current portion (related party) Secured senior subordinated convertible promissory notes, net of unamortized discount of $190,400 at March 31, 2013 and $139,721 at December 31, 2012, respectively Notes payable, net of current portion Deferred rent Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT Preferred stock, 2,857,143 shares authorized, none issued or outstanding at March 31, 2013 and December 31, 2012 - - Common stock, $.0001 par value, 75,000,000 authorized, 18,927,929 and 18,332,803 issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 DR. TATTOFF, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues from related party $ $ Owned clinic revenues Operating costs and expenses Clinic operating expenses General and administrative expenses Marketing and advertising Depreciation and amortization Loss from operations ) ) Interest expense ) ) Other income Loss from operations before provisions for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Basic and diluted net loss per share applicable to common shareholders $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 2 DR. TATTOFF, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ DEFICIT Common Stock Additional Paid-in Capital Accumulated
